DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species A2, B1, C3, D2, E2 and F2 in the reply filed on 06/23/2022 is acknowledged.  
In response to the election of species A2 and B1, Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant provided no arguments pointing out the errors between each individual species A1/A2 and B1/ B2. 
In response to the election of species C3 and D2, Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant states that “trying to separate these overlapping concepts is, in my estimation, an exercise in semantics and not distinguishing features” but provides not arguments specifically pointing out the errors in the species requirement. 
In response to the election of species E2, Applicant specifically states “these are different arrangements of the same thing,” i.e., different embodiments. As such, the species are mutually exclusive and therefore this is not found persuasive. 
In response to the election of species F2, Applicant argues that F1 and F2 are reflections of the same mathematics, expressions of the differentiation of the equations leading to figure 57. However, the specification specifically states “Figure 58 shows one method of folding from ct2 to ct3” and “Figure 59 shows an alternate folding to Figure 58” ([273-274]). Therefore, the Figures are different embodiments of alternate folding method and Applicant’s arguments are not found persuasive. 
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 21-40 are pending and examined herein. 

Background
The presently present claims are directed towards a “process of dimensional manipulation” (preamble claim 1). The present invention is an alleged process of manipulating dimensional features that “is broadly considered, and can come from the idea of targeting fractal relationship in the reaction or fundamental change of the universe, to predict the future or prepare future results” which terms “targeting” as, for example:
(1) treating energy as information change between pre- time and post time effects especially at different dimensional or base number system levels including moving at least one pretime state relative to at least one post-time state so the "energy of the system" is controlled
(3) treating space as non-dimensional and black holes as dimensional states
(7) targeting fractal changes for the group comprised of energy generation, quantum computing, transportation, material manipulation or combination of those;
(46) generating either a winding or unwinding of space to get fusion or fission  
(47) compressing space or releasing the trapped non-dimensional space to manipulate gravity;
(50) generating energy storage around force being dimensional changes.

The alleged dimensional manipulation model “shows pre-time and different dimensional aspects of the universe which can be manipulated to provide useful results for dimensional manipulation and prediction” ([16]) and “this separation of pre-time information is how energy is generated from a chemical, fusion or fission or any other exothermic reaction” ([323]). 

35 USC § 101, Utility Requirement
As set forth in MPEP 2107 (MPEP 2107.02(IV)), examination requires a review of the claims and the supporting written description to determine if the application has asserted for the claimed invention any specific and substantial utility that is credible. If no assertion of specific and substantial utility for the claimed invention made by the applicant is credible, and the claimed invention does not have a readily apparent well-established utility, the claims should be rejected under 35 U.S.C. 101 on the grounds that the invention as claimed lacks utility.  A prima facie showing of no specific and substantial credible utility must establish that it is more likely than not that a person skilled in the art would not consider credible any specific and substantial utility asserted by the applicant for the claimed invention. The prima facie showing must contain the following elements: (i) an explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible; (ii) support for factual findings relied upon in reaching this conclusion; and (iii) an evaluation of all relevant evidence of record, including utilities taught in the closest prior art.
A skilled artisan would view the asserted utility as incredible based on the following considerations 1) the operation and effects of the present invention are inconsistent with scientific literature; 2) Applicant’s proposed theory of operation contravenes conventional scientific theory; and 3) the disclosed results of the present invention are unbelievable, theoretical and not experimental tested.
The alleged mode of operation of the present invention invokes the use of the inventor’s own AUT [algorithm universe theory1] which infuses fractal math and pre-time dimensional change science in place of energy ([275]). According to the instant disclosure, dimensional manipulation defines dimensional features as ct states defined by at least one iterated equation. The iterated equations give rise to fractals and the “inclusion and elimination of specific ct states (transitional states and complete ct states) can be used to encourage or discourage chemical reactions” ([26]). The disclosed method allegedly “shows pre-time and different dimensional aspects of the universe which can be manipulated to provide useful results for dimensional manipulation and prediction” ([16]) and “because AUT [algorithm universe theory2] defines time; it also defines energy as pre-time change and it opens up the ability to tap "hidden variables" directly, those ct changes that occur before ct3 and create alternating currents of gravity and dark energy” ([17]). As applicant states, the “ ‘hidden variables’ are ct1-3, hidden by our reliance on time” with the alleged “potential to tap energy at its source as opposed to monkeying around with post time features” ([113]). 
Applicant notes that the failing fusion reactors of the prior art rely on the “standard model” ([18] – [25]) that “has a view of the universe which is time and dimension drive.” However, there are many known and scientifically verified fusion reactors in the art. Thermonuclear fusion systems produce (or attempt to produce) temperatures on the order of those required to initiate fusion3. There are a number of ways to do this. For example, inertial confinement fusion (ICF) uses short, powerful laser pulses to heat and compress fusion fuel to an extremely hot and dense state having sufficient energy to initiate nuclear fusion reactions4, while magnetic confinement fusion uses magnetic fields to confine the plasma and achieve similar conditions5. A tokamak uses a powerful magnetic field to confine plasma in the shape of a torus6, while a stellarator relies on external magnets to confine the plasma and achieve similar conditions7. 
Applicant on the other hand, asserts that all known designs of fusion reactors lack a fractal approach ([18). As Applicant states “fractal mathematics means that different states are equivalents, the fundamental concept being that fractal means that one solution is related to another by virtue of the definition of fractal mathematics (The result of changing iterated equations which are defined as equations where the next result depends on the prior result)” (remarks pg. 3). 
The present invention purportedly operates to “sequentially control chemical reactions including fission and fusion using features from the group defined as 1) Differentiating change and time; 2) controlling time with speed; 3) dimension specific fractal shaping, fractal targeting dimensional extremes, separating ct states, targeting specific transitional states, targeting specific fractal features with (1) dimension, (2) dimensional change, (3) absorption and spew features, (4) the intermediary transitional features between fractals, including dimensional features and the like” ([141]). An alleged fusion reaction is generated through “Step 1: a) Assemble free neutrons b) manipulate the matrix to bring them close enough, so they share information to get Helium minus (two neutrons without a stabilizing shell). Step 2: a) Assemble stabilizing Proton shells, b) Manipulation is the method that leads to inserting the shells around the neutrons such as a focus on the shifting center of charge of the electron and the absorption and spew” ([137], claim 27,28). 
A skilled artisan would view the present invention’s purported operation as unbelievable because there exists no scientific literation to support applicants claims that a fusion reaction can be generated through dimensional manipulation. Applicant’s specification is replete with unconventional scientific interpretation and logical fallacies. The present disclosure is purely theoretical and preposterous. For example, Applicant states:
The more pre-time changes associated with the mass, the less mass-like it appears but the faster it changes and therefore the faster it appears to be moving (Pg. 8).
If everything is dimensional change, everything is the same, but some separation is required for practicality ([133]).
Time is a result of early dimensional change. There are no fields, fields are the application of dimensional changes of various types expressed, often distorted by their multiple positions, over time. They contain "energy" which turns out to be nothing more than pre-time effects; energy is the change in the universe before time is experienced ([433]). 
When one talks about mass bending space, this is the process, this folding of ctl-3 into an "un-flattening" globe; a black hole merely folds lower states into a "un-flattening"  dimensional globe, difficult to envision, but merely the next higher state of ct compression mathematically ([606]). 

So, if dimensional change exists, for example, mass would be the same as time and time would also be the same as energy. A person would clearly recognize mass is inherently not the same as time and also time is not the same as energy. This statement fails a basic logic analysis.
The crux of the invention rests upon some unproven concepts including, for example, the following:
Identifying energy, as pre-time changes, using the model which means time can be target ([43]). 
Spew sharing the extra information lost as energy in the fusion reaction that occurs as the two neutrons pull together squeezing the protons out of the way and freeing up other sources of information required to hold the atoms together without the neutron core ([127]). 
Changing the matrix of any group of ct states, to create a stream of different types of vacuum, to excite neutrons to allow them to exhibit charge characteristics without destroying them to change the atomic matrix so it can be manipulated ([146]).

Applicant states that “energy is the change in the universe before time is experienced” and “Identifying energy, as pre-time changes, using the model which means time can be target.” However, this contravenes the conventional scientific wisdom. In physics,  Einstein’s special relativity theory is a theory regarding the relationship between space and time.  How general relativity and quantum mechanics can be unified is one of the unsolved problems in physics; quantum gravity and a "theory of everything", which require a unification including general relativity too, are active and ongoing areas in theoretical research8. As noted9: 
A fundamental law of physics, indeed of all science, is causality: that cause always precedes effect. This was accepted in classical physics, and the special theory of relativity took pains to preserve the rule, despite the relativity of an object's motion. But if something can travel faster than light, it can travel backward in time, according to the theory. 

In this case, an "effect" could travel back to a point before its "cause" had occurred — for instance, a baby swinging before he gets a push. Such a result would be scientific heresy, surely requiring some hasty rewriting of laws to make sure causality is preserved. 

Applicant also states that “Fission can be viewed as the opposite [of fusion]” ([129]) and “The idea here is to increase the ratio of cold fusion to hot fusion, not by removing neutron and gamma ray emissions, but by absorbing those emission is a way that minimizes the effects outside of the reaction except for heat” ([479]). A study conducted by Siler explored the concept of a fractal reactor applying the principles of self-similarity and scaling invariance10. Siler noted that “one key problem to solving these problems lies in understanding not only how fractal geometry relates to plasma physics but also how to apply the processes of fractals to improving the designs of existing fusion devices” (Pg. 275) and “the Fractal Reactor poses a number of far-reaching “fringe” questions that lie outside the boundaries of the known. One serious fringe question: Can we build fractal forms from the outside in, given that most fractal forms are built from the inside out? … A second important fringe question: How does the principle of self-similarity apply to patterns of plasmas? … A third fringe question: Is there an absolute minimum or maximum in terms of scale in which the Fractal Reactor can start the fusion process?” (Pg. 275-276). Siler establishes that a fusion reactor based on a fractal geometrical approach is nothing more than fringe science. Fringe science refers to ideas whose attributes include being highly speculative or relying on premises already refuted. Fringe science theories are often advanced by persons who have no traditional academic science background, or by researchers outside the mainstream discipline11.
Additionally,  as noted above the specification explicitly describes fusion process a cold fusion another fringe branch of nuclear fusion research. Despite decades of work, no evidence has been produced that such reactions occur. In fact, a recent undertaking found “no evidence of anomalous effects claimed by proponents of cold fusion that cannot be otherwise explained prosaically” (see Berlinguette).
Therefore, a skilled artisan would doubt the credibility of the asserted utility of the present invention, because it purportedly operates with theory that contradicts known scientific literature. The examiner can find no indication of any known nuclear reaction that can be induced via Applicant’s AUT and dimensional manipulation theory. Based on the above, there is neither an adequate description nor an enabling disclosure as to how one skilled in the art can induce any nuclear reactions through Applicant’s claimed method. Additionally, the disclosure does not establish that the present invention is capable of achieving the aforementioned unproven scientific concepts.
It is important to note that scientific theories are not discovered, but rather developed through a process of observation, prediction, testing and analysis12. Proposing or “discovering” a theory to explain incredible scientific findings proceeds contrary to what would be viewed as rigorous and believable science by the mainstream scientific community. Applicants relies on a preposterous “AUT” theory that is contradicted by scientific wisdom. The theory does not appear to be based on any objective evidence (i.e., observations). The remainder of the theory does not appear to have been tested in any manner; it is purely and wildly hypothetical in nature. Although the absence of a theorized mechanism for a new invention would not necessarily be viewed as a reason to question the invention’s credibility, proffering an unsupported theory would raise a red flag in the mind of a skilled artisan. Consequently, one of ordinary skill in the art would have cause to view the present invention as incredible. 
According to MPEP 2107.02(VI I), there is no predetermined amount or character of evidence that must be provided by an applicant to support an asserted utility, therapeutic or otherwise. Rather, the character and amount of evidence needed to support an asserted utility will vary depending on what is claimed (Ex parte Ferguson, 117 USPQ 229 (Bd. App. 1957)), and whether the asserted utility appears to contravene established scientific principles and beliefs. Evidence will be sufficient if, considered as a whole, it leads a person of ordinary skill in the art to conclude that the asserted utility is more likely than not true. As has been established above in the previous lines of inquiry, the present invention is directed towards a method for creating a fusion reaction not known to occur and the asserted utility does not agree with the prevailing view of the mainstream scientific community. Consequently, the evidence that must be provided to establish a credible utility for the present invention must be sufficiently strong to overcome the weight of the mountain of experimental evidence that underpins the conclusion of the scientific community. The instant disclosure would not lead a skilled artisan to conclude that fusion occurs. 
The present disclosure is purely hypothetical and the theory by which the present invention purportedly operates is unproven. The specification is devoid of any experimental techniques used to test/verify the theory, positive and negative results obtained by the experiments and a detailed explanation of how the experimental results were interpreted. Consequently, it fails to provide a basis for a skilled artisan to understand the conclusion: pre-time and different dimensional aspects of the universe which can be manipulated to provide useful results for dimensional manipulation and prediction.
The specification does not describe, for example, the structure of the required reactor, to enable one to carry out the claimed method.
The disclosure only provides theoretical calculations supporting the conclusion that the present invention is capable of nuclear fusion and produces energy. The specification lacks objective support for the reported energy production of the present invention. 
A skilled artisan, therefore, would have cause to doubt the reported experimental results. Remember that the purported effect of this invention is anomalous because the scientific literature does not support that nuclear fusion can occur in the present invention to produce a net energy gain. One of ordinary skill in the art would find the evidence officered in support of the credibility of the present invention to be insufficient because at least the following inquiries have not been adequately addressed:
Regarding experimentation: What experiments were conducted? What was the experimental set up? What analytic techniques were used? Was more than one analytic technique used to verify the results? Do the results of the different techniques agree with one another? Did all the experiments produce a positive result? If not, what explains the lack of positive results in the experiments? Were possible sources of error involved in the measurements and how was it accounted? Were blank and control experiments run? 
Regarding reproducibility: Did some experiments fail to produce positive results? How many times were positive results obtained for each iteration of changing experimental variables? Why have results not been published? Was statistical analysis conducted? Have other investigators skeptically reviewed and attempted to verify the results? Have other experts critiqued the experimentation and/or provided suggestions for additional measurement? 

Drawings/Specification
Include the features not claimed drawings objection and modify it to say that Applicant proposes a whole new theory of nuclear fusion but fails to provide any drawings of a system that could perform this method. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification is objected to under 35 U.S. C. 112(a) as failing to provide an adequate written description of the claimed invention. The present invention, a nuclear fusion device producing an enormous amount of energy gain through an entirely new fusion reaction, is predicted by the scientific literature to be incapable of achieving nuclear fusion and the present disclosure does not demonstrate possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). At a minimum, the specification does not provide any support for Applicant’s AUT and dimensional manipulation theory, fusion reaction or energy production. 
Moreover, the specification is objected to under 35 U.S.C. 112(a) as failing to provide an enabling disclosure. An undue amount of experimentation would be required to achieve nuclear fusion with the presently disclosed methodology. The specification is devoid of useful information that would allow a skilled artisan to follow the methodology set forth and achieve the purported result of the invention (see Analysis section, paras. 17-18). Based on the evidence regarding the below factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation.
The nature of the invention: The claimed invention is directed towards a method of dimensional manipulation that would require a disclosure of exact parameters as well as objective proof that the present invention achieves a useful result in order to replicate such a method. MPEP 2164.05(a). 
The state of the prior art: The effects claimed by Applicant have not been verified in the scientific literature, and are, in fact, incompatible with it. MPEP 2164.05(a). 
The level of skill in the art: A skilled artisan in the field of nuclear reactions is one who would be capable of delving into the scientific literature in the topic and ascertaining how it could be applied to the present invention. A skilled artisan, most likely someone with education in the physical sciences or considerable practical experience in the field of nuclear physics, would be unable to use the scientific literature to practice the claimed invention because the purported operation of the invention contravenes accepted scientific principles. In other words, even an extraordinary amount of skill would be insufficient to practice the present invention. Even if one was able to assemble anyone who has ever demonstrated any aptitude for nuclear physics together to practice the claimed invention, the attempt most likely would be unsuccessful. MPEP 2164.05(b).
The level of predictability in the art: Neither the present disclosure, nor the scientific literature, has provided any predictable, reproducible, and meaningful empirical evidence demonstrating positive results. MPEP 2164.03.
The amount of direction provided by the invention: Applicant’s underlying explanation is speculative at best and the specification does not fill in the gaps that exist in the scientific literature. The disclosure does not suggest that the inventor or one of ordinary skill in the art would be able to use the claimed invention based on unproven and theoretical scientific concepts to achieve any meaningful result. MPEP 2164.03. 
The existence of working examples: The specification does not disclose a working example of the claimed invention. That is, the purported positive results described in the specification cannot be construed to collectively define a working example. MPEP 2164.02.
The quantity of experimentation needed: A skilled artisan, or a group of skilled artisans, would be unable to practice the claimed invention without undue experimentation needed. The amount of experimentation necessary to practice the present invention is infinite, because neither the specification nor the existing body of scientific discovery provides sufficient guidance to achieve a net energy gain with a new fusion reaction not known to occur as a single reaction on earth. MPEP 2164.06.

Claim Rejections - 35 USC § 101 and - 35 USC § 112(a)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C 101 because the claimed invention is inoperative and therefore lacks utility. Based on the analysis above, the disclosed invention is incapable of achieving the claimed dimensional manipulation method. The present invention is, therefore, not useful because one cannot use dimensional manipulation to sequentially control various exothermic reactions to produce an energy. 
Claims 21-40 are rejected under 35 U.S.C 101 because the claimed invention is not supported by either a credible specific and substantial utility or a well-established utility. It is more likely than not that a skilled artisan would not consider credible the utility asserted by the application for the claimed invention. This conclusion is based on the analysis set forth above. 
Claims 21-40 are rejected under 35 USC 112(a). Specifically, because the claimed invention is not supported by either a credible specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to make and use the claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally unclear and incomprehensible rendering them indefinite. A representative list, for example, of the indefiniteness issues are as follows:
Claim 21 recites the limitation dimensional features which renders the claim indefinite. The term “dimensional features” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As disclosed in the specification, everything is dimensional change ([133]) and therefore the scope and bounds of this term is undefined. 
Claim 21 recites the limitation “defining dimensional features as ct states” which renders the claim indefinite. It is unclear what constitutes a ct state. 
Claim 21 recites the limitation “wherein compressing is towards higher dimensional features and decompressing is the movement from higher dimensional features to lower dimensional features” which renders the claim indefinite. The terms “higher dimensional features” and “lower dimensional features” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes a higher versus a lower dimensional feature. Higher/lower with respect to what? If a feature is an object, how can it be categorized as higher or lower. 
Claim 22 recites the limitation “wherein compressing quantum ct states yield compressed ct states and lower compressed ct states between at least one of the compressed ct states and the quantum ct states.” This limitation is entirely unclear. The range of between at least one of the compressed ct states and the quantum ct states is unclear. 
Claim 24 recites the limitation “wherein the matrix change is absorption where the matrix becomes more compressed and the matrix change is spew as the matrix becomes less compressed” which renders the claim indefinite. This is a structural limitation and not a method limitation. As such, it is unclear how this limitation further limits the method of claim 21. Additionally, claims 32-36 are indefinite for similar reasons they are structural limitations that do not further define the active method steps of the parent claims.
Claims 27-31, 33-36, and 38 are indefinite as they are entirely unclear because it has a circular dependence on itself. Claim 27 depends on claim 33 and claim 33 depends on claim 28 which depends on claim 27. The claims do not refer to the preceding independent claim 21. 
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
The claims are replete with terms having insufficient and/or unclear antecedent basis. A representative list, for example, includes:
Claim 21 recites the limitation “the steps”
Claim 21 recites the limitation “the movement”
Claim 22 recites the limitations “the compressed ct states” and “the quantum ct states”
Claim 22 recites the limitation “the quantum informational states”
Claim 23 recites the limitation “the matrix change”
Claim 25 recites the limitation “the at least 2 compressed ct states”
Claim 26 recites the limitation “the spiral solutions”
Claim 26 recites the limitation “the compressed higher ct states”
Claim 32 recites the limitation “the denominator”
Claim 32 recites the limitations “the change in value” and “the value”
Claim 32 recites the limitation “the quantum value”
Claim 32 recites the limitations “the valve of fpix” and “the ct state’s fpix value”
Claim 32 recites the limitation “the fuse”
Claim 32 recites the limitation “the lowest used ct state”

The examiner notes that only a representative list of some of the claims with antecedent basis are noted above. The applicant is advised to thoroughly review and amended all the necessary claims to correct the indefiniteness due to the lack of antecedent basis. See MPEP 2173.05 (e).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 21 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/770,068 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Note on Prior Art
It should be noted, as stated in MPEP 2173.06, "where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims." Therefore no art rejections have been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://gmfpc.com/aut-details
        2 https://gmfpc.com/aut-details
        3 https://en.wikipedia.org/wiki/Thermonuclear_fusion
        4 https://en.wikipedia.org/wiki/Inertial_confinement_fusion
        5 https://en.wikipedia.org/wiki/Magnetic_confinement_fusion
        6 https://en.wikipedia.org/wiki/Tokamak
        7 https://en.wikipedia.org/wiki/Stellarator
        8 https://en.wikipedia.org/wiki/Special_relativity
        9 https://www.livescience.com/16214-implications-faster-light-neutrinos.html
        10 SILER, T. Fractal Reactor: Re-Creating the Sun. Leonardo, [s. l.], v. 40, n. 3, p. 270–278, 2007. DOI 10.1162/leon.2007.40.3.270.
        11https://en.wikipedia.org/wiki/Fringe_science#:~:text=Fringe%20science%20refers%20to%20ideas,researchers%20outside%20the%20mainstream%20discipline.
        12 https://en.wikipedia.org/wiki/Scientific_method